No. 04-02-00493-CV
IN RE Amy SWINDELLS
Original Mandamus Proceeding
Arising from the 399th Judicial District Court, Bexar County, Texas
Honorable Juanita Vasquez-Gardner, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief, Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	July 17, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and motion for temporary
relief.  The court is of the opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus and motion for temporary relief are denied.  Relator shall pay all costs incurred
in this proceeding.
							PER CURIAM
DO NOT PUBLISH